PER CURIAM.
Treating this appeal from an order transferring a case from the circuit court to county court as a petition for writ of certio-rari, Norris v. Southern Bell Telephone & Telegraph Co., 324 So.2d 108 (Fla. 3d DCA 1975); Thibadeau v. Santini Bros., Inc., 315 So.2d 550 (Fla. 4th DCA 1975); Fla.R.App.P. 9.040(c), we deny the petition for certiorari on the ground that section 34.-01(c)2, Florida Statutes (1985), specifies that the amount in controversy is determined “exclusive of interest....”
Petition denied.